Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                          NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2007-1088

       WHIRLPOOL CORPORATION and WHIRLPOOL PATENTS COMPANY,

                                                  Plaintiffs-Appellants,

                                             v.

            LG ELECTRONICS, INC. and LG ELECTRONICS U.S.A., INC.,

                                                  Defendants-Appellees,

                                            and

                            GENERAL ELECTRIC COMPANY,

                                                  Defendant-Appellee.

                                       ON MOTION

Before NEWMAN, RADER, and LINN, Circuit Judges.

RADER, Circuit Judge.

                                         ORDER

       LG Electronics, Inc. and LG Electronics U.S.A., Inc. (LG) move to dismiss the

appeal filed by Whirlpool Corporation and Whirlpool Patents Company (Whirlpool). LG

states that General Electric Company joins the motion. Whirlpool opposes. LG replies.

The parties also submit letters in support of their positions.

       Whirlpool sued LG and General Electric for infringement of two patents. LG and

General Electric filed counterclaims seeking declaratory judgments of noninfringement

of both patents, declaratory judgments of invalidity of both patents on various grounds,

and a declaratory judgment of unenforceability of one of the patents. The parties filed

various motions for summary judgment, but LG and General Electric did not file motions

for summary judgment concerning all issues underlying the declaratory judgment
counterclaims. The district court granted summary judgment of noninfringement of the

first patent and invalidity of the second patent.       The district court denied the other

summary judgment motions as moot and entered a “judgment.”               Whirlpool filed an

appeal.

       Whirlpool argues that it can appeal, despite the lack of entry of a judgment

dismissing or denying the defendants’ counterclaims, because the district court’s intent

to deny those counterclaims is clear from the circumstances. We disagree. As LG

notes, the defendants’ motions for summary judgment did not raise all of the issues that

are raised by the counterclaims. Thus, by denying summary judgment only on the

issues raised by motions for summary judgment, the district court did not clearly decide

all of the relief sought by the counterclaimants.

       Because not all claims for relief were disposed of, and no judgment was entered

pursuant to Fed. R. Civ. P. 54(b), there is no final judgment and the appeal must be

dismissed as premature. Nystrom v. Trex Co., Inc., 339 F.3d 1347 (Fed. Cir. 2003);

International Elec. Tech. Corp. v. Hughes Aircraft Co., --- F.3d ---, 2007 WL 189341

(Fed. Cir. Jan. 26, 2007).

       Accordingly,

       IT IS ORDERED THAT:

       (1)    The motion to dismiss is granted.

       (2)    Each side shall bear its own costs.

                                                    FOR THE COURT


_____March 1, 2007_________                         /s/ Randall R. Rader_______
         Date                                       Randall R. Rader
                                                    Circuit Judge




2007-1088                                  -2-
cc:   David A. Boehnen, Esq.
      Larry S. Nixon, Esq.
      Richard L. Stroup, Esq.
s8

ISSUED AS A MANDATE: ______________________




2007-1088                       -3-